Citation Nr: 0127523	
Decision Date: 12/19/01    Archive Date: 12/28/01

DOCKET NO.  96-18 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the amount of $1,138.50, to include 
whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. Acosta, Counsel

INTRODUCTION

The veteran served on active duty from September 1969 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Albuquerque, New Mexico, 
Regional Office (RO), which denied a claim for waiver of 
recovery of an overpayment of VA compensation benefits in the 
calculated amount of $2,277.00.

A Travel Board Hearing was held on March 23, 1999, in 
Albuquerque, New Mexico, before the undersigned.  In a 
September 1999 decision, the Board granted a waiver of 
recovery of half of the calculated overpayment of $2,277.00, 
and denied waiver of the remaining half (i.e., $1,138.50) of 
that overpayment.  The veteran then appealed the Board 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  In October 2000, the Secretary of VA and 
the veteran's attorney at the time filed a Joint Motion for 
Partial Remand to the Board and to Stay Proceedings, asking 
the Court to vacate the portion of the Board decision that 
denied entitlement to waiver of recovery of $1,138.50, and 
remand the case for initial adjudication of the question of 
the validity of the debt and a more detailed explanation of 
the reasons and bases for the Board's determination that it 
would be against equity and good conscience to waive recovery 
of $1,138.50 of the overpayment.  The Court granted the 
motion by Order dated in November 2000.


REMAND

By regulation, VA has established a mechanism which permits 
an alleged debtor to dispute VA's conclusion that a debt 
actually exists.  Schaper v. Derwinski, 1 Vet. App. 430, 434 
(1991), citing 38 C.F.R. §§ 1.900 through 1.994.  A debtor's 
dispute of the amount or existence of a debt is a right that 
may be exercised separately from a request for waiver, or at 
the same time.  See 38 C.F.R. § 1.911(c) (2001).  A grant or 
denial of a waiver presupposes the propriety of the creation 
of the indebtedness in the first instance.  See Parker v. 
Brown, 7 Vet. App. 116 (1994) (finding that a claim is 
intertwined only if the RO would have to reexamine the merits 
of any denied claim which is pending on appeal before the 
Board).

As noted above, the veteran has questioned the validity of 
the calculated overpayment, and the Court has granted his 
motion to vacate and remand the portion of the Board decision 
that denied waiver of $1,138.50.  This claim regarding the 
validity of the debt is intertwined with the original claim 
of entitlement to a waiver.  Thus, the Board is of opinion 
that appellate review of the veteran's claim at this time 
would be premature.

Accordingly, this case is REMANDED to the Committee for the 
following action:

1.  The Committee should adjudicate the 
veteran's claim concerning the amount and 
validity of the overpayment in issue, 
undertaking such development as is 
necessary in order to adjudicate the 
issue.  In so doing, the Committee should 
address the veteran's contentions to the 
effect that (a) the overpayment was 
improperly created because the veteran's 
stepdaughter was indeed the veteran's 
dependent during the period of time in 
which the overpayment was reportedly 
created, and that (b) the overpayment was 
unlawfully created because the veteran 
was incompetent during that very same 
period of time. 

The Committee should also provide an 
accounting to the veteran, explaining the 
amount of the overpayment and how it was 
calculated.  If the determination remains 
adverse to the veteran, the Committee 
should notify him of the determination 
and of his appellate rights, including 
the need to file a notice of disagreement 
and, following issuance of a statement of 
the case, a substantive appeal within an 
appropriate period of time in order to 
assure appellate review of this 
particular claim in conjunction with the 
current appeal.

2.  Thereafter, the Committee should 
notify the veteran of the information and 
evidence needed to substantiate his 
waiver claim and of what part of such 
evidence VA will attempt to obtain on his 
behalf.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001).  The 
notice should include informing him of 
the need to submit an updated Financial 
Status Report, VA Form 20-5655, with any 
additional supporting documentation 
regarding current income and expenses.  

3.  Once the above development has been 
accomplished, the Committee should review 
the claims files to determine whether 
further notification or development may be 
required, and undertake it if it is 
required.  Then, the Committee should re-
adjudicate the veteran's claim requesting 
waiver of recovery of the overpayment of 
VA compensation benefits.  Supporting 
analysis and explanation for the decision 
must be provided.  If the findings remain 
adverse to the veteran, the Committee 
should provide him a supplemental 
statement of the case and an opportunity 
to reply thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




